    Case 1-20-43932-jmm          Doc 79-1     Filed 02/26/21      Entered 02/26/21 21:38:00




                                       Liquidation Analysis


        In accordance with section 1126 of the Bankruptcy Code, the Court must find that each
member of an impaired class of creditors and each member of an impaired class of interest
holders has accepted the plan, or will receive or retain property of a value, as of the effective date
of the plan, that is not less than the amount such creditor or interest holder would have received
or retained if the Debtor was liquidated under Chapter 7 of the Bankruptcy Code. The Debtor
believes that the Plan complies with this “best interests” test. As discussed below, a conversion
of the Chapter 11 Case to a case under Chapter 7 of the Bankruptcy Code, followed by a
liquidation under Chapter 7, would engender higher expenses and risks than the reorganization
contemplated by the Plan. When coupled with the inevitable delay caused by the appointment of
a Chapter 7 trustee and the retention of the trustee’s professionals, distribution to holders of
Allowed Claims that would be delayed for an indefinite period.

        A conversion of the Chapter 11 Case to a case under Chapter 7 of the Bankruptcy Code
would require the appointment of a trustee to conduct the liquidation of the Debtor. Such a
trustee would likely have limited historical experience or knowledge of the Chapter 11 Case or
of the Debtor’s records, assets or former business. The fees charged by a Chapter 7 trustee and
any professionals hired by the Chapter 7 trustee could impose additional administrative costs on
the Debtor’s estates that will not be incurred under the Plan and which will be paid ahead of
allowed administrative, priority tax, secured and general unsecured claims. There would be no
voluntary subordination by Helix Digital Inc. of its $1,597,635.71 secured claim, so even if there
were dollars remaining after payment of allowed administrative, priority tax and the Phoenix
claim, there would not under any reasonable analysis be dollars remaining to fund payments to
unsecured claims.

        The liquidation analysis reveals that confirmation of the Plan is preferable to a liquidation
under Chapter 7 of the Bankruptcy Code because creditors will receive more under the Plan than
they would receive in a Chapter 7 liquidation by preserving the going-concern value of the
Debtor and its assets. Further, conversion of the case to a later Chapter 7 case would necessarily
occasion substantial delay associated with the trustee and its professionals educating themselves
as to the particularities of the Debtor’s estate. The Plan, in contrast, provides the most efficient
mechanism for prompt and subsequent periodic distributions to holders of allowed claims,
as it includes the above-referenced subordination agreement with the Helix Digital Inc.
secured claim to be completely subordinated to the Class 4 Dividend under the Plan,
whereas the subordination would not exist in a Chapter 7 liquidation.

        The following table reflects the estimated recoveries under both the Plan and under a
liquidation under Chapter 7. As noted in this table, there is an estimated recovery under the Plan
for all classes of claims other than that of Helix Digital Inc., while there is recovery under a
Chapter 7 liquidation scenario only for the administrative and priority claims, and a portion of
the Phoenix claim.



                                                  1
    Case 1-20-43932-jmm        Doc 79-1      Filed 02/26/21      Entered 02/26/21 21:38:00




The following assumptions are made in this liquidation analysis:

      In the event of a liquidation sale by a Chapter 7 Trustee, the best outcome would be in
       line with the offer previously made by Fanatics, Inc. in the amount of $600,000.
      The Class 2 claim as filed is overstated and will be allowed at approximately
       $450,000.00, but in any event, it will be allowed at somewhere between the amount on
       the Debtor’s books, $315,819.96, and the amount as but filed, $642,000.00.
      The administrative and priority tax claims will be $100,000.00.
      The Class 1 claims will remain at $0.00.
                                                      Estimated              Estimated
                                                      Fair Market Value      Liquidation Value
   I.      ASSETS:
   a. Current Inventory                               $603,087.93            $600,000.00
   b. NOL carryover                                   $8,769,980.00          $0

Total Estimate Available for Creditors:
 Under the Amended Plan of Reorganization $703,087.93
 In Chapter 7 Liquidation                                                    $600,000.00

   II. LIABILITIES:                                            Amount
       a. Estimated Chapter 7 Trustee
         Commissions (3% of Distributions):                    $18,000.00
       b. Estimated Auctioneer Commission and
         Costs of Sale (5% of Sales):                          $30,000.00
       c. Estimated Chapter 7 Professional
         Fees and Expenses:                                    $50,000.00
       d. Chapter 11 Administrative
         Professional Fees and Expenses:                       $90,000.00
       e. Estimated Taxes:                                     $10,000.00

Total Estimated Liabilities with Priority:            Under Plan             In Liquidation
Over General Unsecured Claims:                        $550,000.00            $2,245,635.71
 Available for General Unsecured Creditors in Chapter 7:              $0
 Total Estimated General Unsecured Claims:                            $2,000,000.00
 Projected Distribution to Class 4 in Chapter 7:                      0%
 Projected Distribution to Class 4 Under Plan:                        3%




                                                  2
   Case 1-20-43932-jmm          Doc 79-1      Filed 02/26/21   Entered 02/26/21 21:38:00




DESCRIPTION OF CLAIMS AND INTERESTS                    ESTIMATED       ESTIMATED
AND CLASSES AND ANTICIPATED AMOUNT                     RECOVERY        RECOVERY
OF ALLOWED CLAIMS                                      UNDER THE
                                                       PLAN
Administrative Expense Claims, Priority Tax            100%            100%
Claims


Anticipated to be less than $100,000.00 on the
Effective Date under the Plan. Under section §
1123(a)(1), administrative expense claims, and
priority tax claims are not in classes. Each holder
of an allowed administrative expense claim
allowed under § 503 of the Code, will be paid in
full on the effective date of this Plan, in cash, or
upon such other terms as may be agreed upon by
the holder of the claim and the Debtor.
Class 1 - Priority claims                              100%            100%

Anticipated to be less than $25,000.00 on the
effective date under the Plan. So far, no Class 1
Claims have been filed.
Class 2 - Secured claim of Phoenix Growth 100%                         89% at $455,000.00
Capital LLC
                                                                       63% at $642,000.00
On the Debtor’s books as $315,819.96, but filed
as $642,0000. As filed, this claim includes
principal in an amount that exceeds even the
written confirmation sent to the Debtor in early
2020, and includes administrative costs and
attorneys’ fees of $220,671.72. The Debtor
intends to object to this claim on the grounds that
it is overstated and that the costs and attorneys’
fees, if recoverable at all, are excessive. This
claim will be paid in full under the Plan once
allowed, but the Debtor believes it will be
allowed at closer to $450,000.




                                                 3
   Case 1-20-43932-jmm         Doc 79-1      Filed 02/26/21   Entered 02/26/21 21:38:00




DESCRIPTION OF CLAIMS AND INTERESTS                  ESTIMATED        ESTIMATED
AND CLASSES AND ANTICIPATED AMOUNT                   RECOVERY         RECOVERY
OF ALLOWED CLAIMS                                    UNDER THE
                                                     PLAN
Class 3 - Secured claim of Helix Digital Inc.        0%               0%

Anticipated to be not less than $1,597,635.71,
but as yet this claim has not been filed. It is
anticipated that this claim, when filed, will
include interest and fees believed by Helix
Digital Inc. to be recoverable from the Debtor.
Because this claim is subordinated to the claims
in Class 1, 2 and 4, it is difficult to determine
how much of a recovery might be achieved
under the Plan and it will therefore be assumed,
for the purpose of this analysis, that no recovery
will be had by Class 3 under the Plan.
Class 4 - Non-priority unsecured creditors           3%                0%
                                                     (See assumptions,
Anticipated to be approximately $2,000,000.00. above)
An Allowed General Unsecured Claim consists
of pre-petition general unsecured claims not
included in any other class, including, without
limitation, (i) claims for goods and services
delivered prior to the petition date, (ii) any claim
arising out of the rejection of any executory
contract, and (iii) all allowed claims not included
in any other class and not secured by a charge
against or interest in property in which the
debtor’s estate has an interest. In a chapter 7
liquidation situation, after taking into
consideration the payments due administrative
claimants, priority claimants and secured
claimants, all funds expected to be recovered by
a chapter 7 trustee would be exhausted and no
funds are expected to be available for unsecured
claims.




                                                4
   Case 1-20-43932-jmm         Doc 79-1   Filed 02/26/21   Entered 02/26/21 21:38:00




DESCRIPTION OF CLAIMS AND INTERESTS             ESTIMATED          ESTIMATED
AND CLASSES AND ANTICIPATED AMOUNT              RECOVERY           RECOVERY
OF ALLOWED CLAIMS                               UNDER THE
                                                PLAN
Class 5 - Holders of Equity Interests               Common: Dilution 0%
                                                    of existing equity
Class 5 consists of all persons or entities which interests by 80%.
claim to have an equity interest, of any nature,
                                                    Preferred: 0%
in the Debtor. Common stockholders as of the
Petition Date will receive an interest in the Options: 0%
Debtor’s common stock, diluted by 80% from Warrants: 0%
their previous holding. To the extent any person
or entity claimed to hold an equity interest in the
Debtor based on preferred stock, options or
warrants to purchase an equity interest in the
Debtor, these interests are canceled under the
Plan.

Class 5 is deemed to reject the Plan.




                                            5
